Name: Commission Regulation (EEC) No 2600/90 of 7 September 1990 re-establishing the levying of customs duties on products falling within CN code 3503 00 10 originating in Brazil to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 No L 245/ 10 Official Journal of the European Communities 8 . 9 . 90 COMMISSION REGULATION (EEC) No 2600/90 of 7 September 1990 re-establishing the levying of customs duties on products falling within CN code 3503 00 10 originating in Brazil to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3896/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I , within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation , as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN code 350300 10 originating in Brazil , the individual ceiling was fixed at ECU 700 000 ; whereas, on 19 April 1990, imports of these products into the Community origina ­ ting in Brazil reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Brazil, HAS ADOPTED THIS REGULATION : Article 1 As from 1990, the levying of customs duties suspended pursuant to Regulation (EEC) No 3896/89 shall be re-established on imports into the Community of the following products originating in Brazil . Order No CN code Description 10.0435 3803 00 10 Activated carbon Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30 . 12. 1989, p. 1 .